Silver Standard Resources Inc. (a development stage company) Consolidated Balance Sheets As at September 30, 2009 (expressed in thousands of US dollars – unaudited) September 30 December 31 Note 2009 2008 $ $ Assets Current assets Cash and cash equivalents 42,886 72,013 Accounts receivable 3,307 2,772 Marketable securities 3 11,037 10,923 Supplies inventories 4 4,580 - Prepaid expenses and deposits 1,915 1,106 63,725 86,814 Restricted cash 1,929 1,793 Other investments 6 24,902 21,803 Convertible debenture 5 5,487 5,973 Valued added tax recoverable 48,968 30,332 Mineral properties and property, plant, and equipment 7 573,248 421,190 718,259 567,905 Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities 33,927 31,313 Accrued interest on convertible notes 8 536 2,066 Current portion of taxes payable 1,960 11,715 Current portion of asset retirement obligations 266 234 36,689 45,328 Asset retirement obligations 3,771 3,229 Taxes payable 3,370 3,370 Future income tax liability 30,145 22,335 Long-term convertible notes 8 109,027 104,046 183,002 178,308 Non-controlling interest 496 496 Shareholders' Equity Share capital 9a 533,296 389,655 Value assigned to stock options 9b 40,625 36,502 Value assigned to convertible notes 37,383 37,383 Contributed surplus 510 510 Accumulated other comprehensive income (17,606 ) (19,569 ) Deficit (59,447 ) (55,380 ) 534,761 389,101 718,259 567,905 Commitments (note 13) Approved on behalf of the Board of Directors “John
